Citation Nr: 1443808	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-02 829	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a lumbar spine disorder,to include as secondary to the service-connected left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Navy from February 1972 to February 1976.

This case came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in part, denied the appellant's claim of entitlement to service connection for arthritis, stenosis and degenerative disc disease of the lumbar spine as secondary to a left hip fracture.

In addition to the paper claims file, there is an electronic file associated with the claim. The electronic file contains evidence pertinent to the claim that is not already included in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below.

The appellant reports that he was treated for a hip injury in service due to falling approximately 35 feet from a cliff.  The appellant underwent a total hip arthoplasty in December 2007.  In the June 2008 rating decision, the RO denied the claim currently on appeal based on a lack of evidence that the lumbar spine pathology was incurred in service or that it was secondary to a service-connected condition including a left hip fracture which at that time was not yet a service-connected condition.  The denial relied on a review of medical records at the time, at which point no VA medical examination had been provided.  In the same June 2008 rating decision, the RO also denied the appellant's claim for service connection for a left hip fracture.  In December 2009, the RO granted service connection for the appellant's left hip disability. 

Review of the evidence reveals that the Veteran was granted Social Security Administration (SSA) disability benefits in July 2009. The records associated with the appellant's SSA disability benefits have not been obtained by or requested by VA. 

Although SSA record are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992). Thus, the originating agency should obtain and associate with the record a copy of SSA's determination, as well as copies of all medical records underlying that determination.

The appellant underwent a VA medical examination in August 2009. The examiner considered direct service connection and whether the lumbar spine disorder was caused by the left hip fracture, but did not discuss whether the lumbar spine disorder was aggravated by the left hip disability. The examiner then said an opinion as to the etiologic cause of the appellant's low back pathology could not be rendered without resorting to speculation.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21Vet. App.  303, 311 (2007). "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own law opinion, which it is forbidden from doing." Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail. 38 C.F.R. § 4.1.

In this case, an inadequate opinion was provided by an examiner because the examiner did not explain the basis for the conclusion that an etiology opinion would be speculative.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a medical opinion that states that no conclusion may be reached without resorting to speculation must explain the basis for such an opinion).  Therefore, the AOJ should obtain another VA medical opinion.

The evidence of record indicates that the appellant has been in receipt of VA medical treatment for his lumbar spine. The most recent VA outpatient treatment records associated with the clients file are dated May 2010. Since the appellant's claim is being remanded, all outstanding VA outpatient treatment records must be obtained and associated with his VA claims file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (2012); see also 38 U.S.C.A. § 5103A (b),(c).  Private medical records, if any, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Assure that all notification and development action required by statutes, regulations, and any other applicable legal precedent has been completed.  Ask the Veteran to inform VA if there are any private treatment records pertaining to his lumbar spine disorder that should be obtained.

2.  Obtain all of the Veteran's outstanding VA medical treatment records since May 2010 and associate them with the claims file.  Obtain any private treatment records that the Veteran has identified as well.

3.  Undertake appropriate development to obtain a copy of the SSA disability determination for the Veteran and copies of the records upon which the determination was based. 
4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made. The Veteran and his representative must also be informed of the negative results and be given an opportunity to secure the records.

5.  After completing any additional notification and/or development action warranted by the record, arrange for a review of the appellant's claims file by an orthopedic spine surgeon to determine the etiology of any lumbar spine disorder present during the pendency of the claim. The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file must be reviewed. If the reviewing physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be printed and associated with the paper claims file so they can be aviailable to the reviewer. The orthopedic spine surgeon must review all pertinent records associated with the claims file, including the appellant's service treatment records, his post-service medical records, SSA records and lay statements and assertions concerning, for example, leg length discrepancy. The reviewing physician is to determine whether the currently shown lumbar spine pathology is related to any incident of the appellant's active service.

The reviewer must identify all current disorders related to the lumbar spine. For each disorder identified, the VA physician must provide an opinion concerning the following: 

	a)  What is the diagnosis?
b)  When did the identified disorder first manifest itself?

c)  Is the identified disorder at least as likely as not caused by the appellant's service, to include the in-service incident in 1973 in which he fell and fractured his left hip?

d)  Is the identified disorder at least as likely as not caused by the appellant's service-connected left hip?

e)  Is the identified disorder at least as likely as not aggravated to any degree by the Veteran's service-connected degenerative joint disease of the left hip?

6.  The rationale for all opinions expressed must also be provided. If any requested opinion cannot be provided, the reviewer must explain why the opinion cannot be provided. If the reviewer concludes that there is insufficient information to provide an etiologic opinion, the reviewer must state whether the inability to provide the opinion is due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's current claimed lumbar spine pathology. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.
8.  Ensure that all development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. Specific attention must be directed to the medical report. If the report does not include adequate responses to the specific opinions requested, the report must be returned to the provider for corrective action. See 38 C.F.R. § 4.2.

9.  Thereafter, review the record, including any newly acquired evidence, and readjudicate the issue on appeal. The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including Allen v. Brown, 7 Vet. App. 439 (1995). Ensure that direct, presumptive, secondary and aggravation theories of service connection are considered. 

10.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. Appropriate time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



